Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of October 17, 2019 by and between Union Acquisition
Corp. II (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-233988
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Cantor Fitzgerald & Co. (the “Representative”) is acting as the
representative of the several underwriters in the IPO; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$175,000,000 ($201,250,000 if the over-allotment option is exercised in full) of
the proceeds from the IPO and a simultaneous private placement of warrants will
be delivered to the Trustee to be deposited and held in a segregated trust
account located at all times in the United States (the “Trust Account”) for the
benefit of the Company and the holders of the Company’s ordinary shares, par
value $0.0001 per share (“Ordinary Shares”), issued in the IPO as hereinafter
provided (the proceeds to be delivered to the Trustee and any interest
subsequently earned thereon will be referred to herein as the “Property”; the
Shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at JP Morgan Chase Bank N.A. and/or at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b) Manage, supervise, and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 180 days or less, and/or in
any open ended investment company registered under the Investment Company Act
that holds itself out as a money market fund selected by the Company meeting the
conditions of paragraph (d) of Rule 2a-7 promulgated under the Investment
Company Act, which invest only in direct U.S. government treasury obligations;
it being understood that the Trust Account will earn no interest while account
funds are uninvested awaiting the Company’s instructions hereunder and the
Trustee may earn bank credits or other consideration during such periods;

 



1

 

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Promptly notify the Company and the Representative of all communications
received by it with respect to any Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as, and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company and, in the case of a
Termination Letter in a form substantially similar to that attached hereto as
Exhibit A, jointly signed, acknowledged and agreed to by the Representative, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account including interest not previously released to the Company to pay
its taxes (and in the case of a Termination Letter in a form substantially
similar to the attached hereto as Exhibit B, less up to $100,000 of interest
that may be released to the Company to pay dissolution expenses), only as
directed in the Termination Letter and the other documents referred to therein;
provided, however, that in the event that a Termination Letter has not been
received by the Trustee within the period of time (the “Last Date”) provided in
the Company’s Amended and Restated Memorandum and Articles of Association, as
the same may be amended from time to time (the “Charter”), the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B hereto and distributed to the Public
Shareholders as of the Last Date; and

 

(j) Upon receipt of a letter (an “Amendment Notification Letter”) in the form of
Exhibit C, signed on behalf of the Company by an authorized officer, distribute
to Public Shareholders who exercised their conversion rights in connection with
an amendment to the Charter (an “Amendment”) an amount equal to the pro rata
share of the Property relating to the Ordinary Shares for which such Public
Shareholders have exercised conversion rights in connection with such Amendment.

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 



2

 

 

(b) The limited distributions referred to in Section 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a)
above, no other distributions from the Trust Account shall be permitted except
in accordance with Sections 1(i) or 1(j) hereof.

 

(c) The Company shall provide the Representative with a copy of any Termination
Letter, Amendment Notification Letter, and/or any other correspondence that it
issues to the Trustee with respect to any proposed withdrawal from the Trust
Account promptly after such issuance.

 

3. Agreements and Covenants of the Company. The Company agrees and covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by any one
of the Company’s authorized officers. In addition, except with respect to its
duties under Sections 1(i), 1(j) and 2(a) above, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it in good faith and with reasonable care believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 

(b) Subject to the provisions of Section 5 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any claim, potential claim, action, suit, or other
proceeding brought against the Trustee which in any way arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit, or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c) Pay the Trustee an initial acceptance fee, an annual fee, and a transaction
processing fee for each disbursement made pursuant to Section 2(a) as set forth
on Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees and further agreed that any fees owed to the Trustee shall
be deducted by the Trustee from the disbursements made to the Company pursuant
to Section 1(i) solely in connection with the consummation of a business
combination (a “Business Combination”). The Company shall pay the Trustee the
initial acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date;

 

(d) In connection with any vote of the Company’s Shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
Shareholder votes verifying the vote of the Company’s Shareholders regarding
such Business Combination;

 



3

 

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement; and

 

(f) If the Company’s shareholders approve an Amendment, provide the Trustee with
an Amendment Notification Letter in the form of Exhibit C providing instructions
for the distribution of funds to Public Shareholders who exercise their
conversion rights in connection with such Amendment.

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence, fraud or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in, or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with Section
1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion, or advice of
counsel (including counsel chosen by the Trustee), statement, instrument,
report, or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Trustee, in good faith and with reasonable care, to be genuine and to be signed
or presented by the proper person or persons. The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination, or rescission of
this Agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any Business Combination consummated by
the Company or any other action taken by it is as contemplated by the
Registration Statement;

 



4

 

 

(h) File local, state, and/or federal tax returns or information returns with
any taxing authority on behalf of the Trust Account or deliver payee statements
to the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof);

 

(j) Imply obligations, perform duties, inquire, or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; or

 

(k) Verify calculations, qualify, or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 1(j) or 2(a) above.

 

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b) and
Section 5.

 

7. Miscellaneous.

 

(a) The Company and the Trustee will each restrict access to confidential
information relating to funds being transferred to or from the Trust Account to
authorized persons. Each party must notify the other party immediately if it has
reason to believe unauthorized persons may have obtained access to such
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank, or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence or
willful misconduct, the Trustee shall not be liable for any loss, liability, or
expense resulting from any error in the information supplied to it or funds
transferred based on such information.

 



5

 

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto consent to the jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder. As to any claim,
cross-claim, or counterclaim in any way relating to this Agreement, each party
waives the right to trial by jury.

 

(c) This Agreement may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(d) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(j) (which sections may not be modified, amended or deleted without
the affirmative vote of sixty five percent (65%) of the then outstanding
Ordinary Shares; provided that no such amendment will affect any Public
Shareholder who has otherwise indicated his, her or its election to redeem his,
her or its Ordinary Shares in connection with a shareholder vote sought to amend
this Agreement), this Agreement or any provision hereof may only be changed,
amended, or modified by a writing signed by each of the parties hereto;
provided, however, that no such change, amendment or modification may be made
without the prior written consent of the Representative. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by email or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celese Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 



6

 

 

if to the Company, to:

 

Union Acquisition Corp. II

444 Madison Ave, 34th Floor

New York, NY 10022

Attn: Kyle P. Bransfield, CEO

E-mail: kbransfield@apcap.com

 

in either case with a copy (which copy shall not constitute notice) to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

Attn: General Counsel

E-mail:

 

and

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

E-mail: dmiller@graubard.com

 

and

 

Ellenoff Grossman & Schole, LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Stuart Neuhauser, Esq.

E-mail: sneuhauser@egsllp.com

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

 

(h) Each of the Company and the Trustee hereby acknowledges that the
Representative, on behalf of the several underwriters, is a third party
beneficiary of this Agreement (including Section 7(d)) and the Trustee’s
obligations under this Agreement with respect thereto with the same right and
power to enforce these provisions as either of the parties hereto.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Francis
Wolf     Name:  Francis Wolf     Title:    Vice President         UNION
ACQUISITION CORP. II         By: /s/ Kyle P. Bransfield     Name: Kyle P.
Bransfield     Title:   Chief Executive Officer

 



8

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $3,500.00  Annual fee  First year, initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check  $10,000.00  Transaction processing
fee for disbursements to Company under Section 2  Deduction by Trustee from
accumulated income following disbursement made to Company under Section 2 
$250.00  Paying Agent services as required pursuant to section 1(i) and 1(j) 
Billed to Company upon delivery of service pursuant to section 1(i) and 1(j)   

 

Prevailing rates

 

 

 



9

 

 

EXHIBIT A

 

[Letterhead of Company]

 

               [Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Union Acquisition Corp. II (“Company”) and Continental Stock Transfer & Trust
Company, dated as of October 17, 2019 (“Trust Agreement”), this is to advise you
that the Company has entered into an agreement with [__________________] to
consummate a business combination (“Business Combination”) on or about [insert
date]. The Company shall notify you at least seventy two (72) hours in advance
of the actual date of the consummation of the Business Combination
(“Consummation Date”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments and to transfer the proceeds to the
Trust Account at J.P. Morgan Chase Bank, N.A. to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s Shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and the Representative with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
your obligations under the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the you of written instructions from the Company, the funds held
in the Trust Account shall be reinvested as provided in the Trust Agreement on
the business day immediately following the Consummation Date as set forth in the
notice.

 

  Very truly yours,         UNION ACQUISITION CORP. II            By:
                          Name:     Title:

 

AGREED TO AND   ACKNOWLEDGED BY         CANTOR FITZGERALD & CO.         By:
                                        Name:     Title:  

 



10

 

 

EXHIBIT B

 

[Letterhead of Company]

 

               [Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Union Acquisition Corp. II (“Company”) and Continental Stock Transfer & Trust
Company, dated as of October 17, 2019 (“Trust Agreement”), this is to advise you
that the Company has been unable to effect a Business Combination with a Target
Company within the time frame specified in the Charter, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account and to transfer the total proceeds of the Trust to
the Trust Account at J.P. Morgan Chase Bank, N.A. to await distribution to the
Public Shareholders. The Company has selected [____________, 20__] as the
effective date for the purpose of determining when the Public Shareholders will
be entitled to receive their share of the liquidation proceeds. It is
acknowledged that while the funds are on deposit in the Trust Operating Account
awaiting distribution, the Company will not earn any interest or dividend. You
agree to be the Paying Agent of record and in your separate capacity as Paying
Agent, to distribute said funds directly to the Public Shareholders in
accordance with the terms of the Trust Agreement and the Charter. Upon the
distribution of all the funds in the Trust Account, your obligations under the
Trust Agreement shall be terminated.

 



  Very truly yours,         UNION ACQUISITION CORP. II            By:
                          Name:     Title:

 

cc: Cantor Fitzgerald & Co.

 



11

 

 

EXHIBIT C

 

[Letterhead of Company]

 

             [Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account– Amendment Notification Letter

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Trust Agreement between Union
Acquisition Corp. II (“Company”) and Continental Stock Transfer & Trust Company,
dated as of October 17, 2019 (“Trust Agreement”). Capitalized words used herein
and not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account on [           ] in order for you to transfer $____________
of the total proceeds of the Trust to the Trust Operating Account at J.P. Morgan
Chase Bank, N.A. to await distribution to the Public Shareholders that have
requested conversion of their shares in connection with such Amendment. Any
remaining funds shall be reinvested by you as previously instructed.

 

  Very truly yours,       UNION ACQUISITION CORP. II         By:         

Name: Kyle P. Bransfield

    Title: CEO         By:       Name:     Title:

 

cc: Cantor Fitzgerald & Co.

 



12

 

 

EXHIBIT D

 

[Letterhead of Company]

 

           [Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. – Interest Withdrawal Letter (Taxes)

 

Ladies and Gentlemen:

 

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
Union Acquisition Corp. II (“Company”) and Continental Stock Transfer & Trust
Company, dated as of October 17, 2019 (“Trust Agreement”), the Company hereby
requests that you deliver to the Company [$_______] of the interest income
earned on the Property as of the date hereof. The Company needs such funds to
pay for its tax obligations as a result of such interest income. In accordance
with the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  UNION ACQUISITION CORP. II            By:                           Name:    
Title:

 

cc: Cantor Fitzgerald & Co.

 

 

13



 

 

 

